Appeal by defendant from a judgment of conviction of the crimes of bribery and of violation of section 1826 of the Penal Law (taking unlawful fees). Judgment of conviction of the County Court of Nassau County unanimously affirmed. The sentence for violation of section 1826 of the Penal Law is reversed on the law and annulled. The sentence for bribery is approved and affirmed. The defendant could not have been sentenced under more than one count. (People v. Goggin and People v. Murphy, 256 App. Div. 995; affd., 281 N. Y. 611.) Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.